DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with David A. Zdurne (Reg. No. 58,630) on 17 June 2022.
	The application has been amended as follows:
	In claim 1, “Tb2O3” should read “Tb2O3” in the respective oxide listings for the natural enamel/dentin body, opal enamel, and stain and/or glaze porcelain.  Additionally, the wt% of SnO2 should be changed from “-“ to “0”.
	Table 1 of the instant specification should be similarly amended such that the wt% of SnO2 reads as “0”.

Reasons for Allowance
Claims 1, 3, 5, and 8 – 12 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Previously-cited references Goetzinger (US 2012/0193823 A1), Zel (US 2005/0064369 A1), van der Zel (US 2006/0099552 A1), Jana (US 2011/0275031 A1), Brodkin ‘576 (US 2004/0232576 A1), and Brodkin ‘711 (US 2010/0133711 A1) fail to teach or suggest, individually or collectively, the combination of natural enamel/dentin body, opal enamel, and stain and/or glaze porcelain with the claimed oxide wt% ranges for each of the oxides listed for the respective compositions of the natural enamel/dentin body, opal enamel, and stain and/or glaze porcelain.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783